DETAILED ACTION
This is the first office action on the merits in this application. The claims, as amended December 10, 2019, are under consideration. Claims 1-20 were canceled, and claims 21-40 stand newly pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Specification
The drawings/specification are objected to since the claimed term “end effector” fails to find support in the figures. It is unclear, as presented, which elements are intended to be referred to as an end effector in the drawings.  Particularly, Examiner finds himself unclear which portions are intended to be understood as the tool, and which are understood to be the end effector. This is of particular importance in relation to the limitation regarding the end effector extending beyond the support unit in claim 37 – wouldn’t it be the tool that extends beyond the support unit, as claimed? Correction or at least clarification is required. 
Absent clarification of this issue, examiner makes the argument that the drawings fail to demonstrate the claimed feature of the end effector extending beyond the support unit. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 teaches the tracking unit being “an emitter or a sensor”, then goes on to teach one of the emitter or sensor attached to the base or end effector, and the other of the emitter or sensor being mounted to the part to be treated. However, as claimed, only a first of the emitter or sensor is required, in the first instance, while both are required in the second instance. Correction is required. 
Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear that applicant has properly claimed his invention, in the instance of claim 37 where the end effector is stated to extend beyond the support unit. It appears to examiner that this should have properly referred to the tool extending beyond the support unit. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozung et al. (US 2013/0060278 A1) in view of Apkarian et al. (US 2009/0245956 A1).
Regarding claims 21, 31 and 37 (as best understood), Bozung teaches a surgical system, comprising: 
a base 500 configured to be manipulated by a user's hand; 
an end-effector 209 for mounting a surgical tool 204; 
an actuation unit 304 (and associated actuation structures) connected to the base 500 and the end-effector 314 for moving the surgical tool 200 with respect to the base 500; 
a tracking unit 114 configured to determine in real time a pose of the tool 200, the end- effector 314, and the base 500 with respect to the patient's body [0144, etc.]; and 
a control unit 120 configured to determine a new pose of the base with respect to a planned volume when the planned volume cannot be treated by the actuation unit moving the tool or the end effector without moving the base [0294] – at least some of the poses indicated by the controller may be the claimed poses, and depending on the size of the area to be treated, etc.

	Bozung does not teach a support unit, as claimed. 
	Apkarian teaches a drill assembly for use in bone [0003], which drill assembly includes a base 110, an end effector 124, and support unit 160. The support unit is connected to the base 110 and is configured to contact the patient's body 102 at a position off-axis from a longitudinal axis of the end effector 124 to provide a partial mechanical link between the base 110 and the patient's body 102. The support unit 160 is taught not obstructing the path of the end effector 124. The support unit is taught “supporting the drill body on the workpiece” and “maintain[ing] spacing between the drill body and the workpiece”. [0024] 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to add a support unit of Apkarian to the Bozung device, such as by having element 160 and associated structure be attached to the Bozung device near indication of axis “Z” in fig. 2 of Bozung. One would have done so in order to improve stability of the device during an operation and maintain a desired spacing between the tool and the body. Such modification would have resulted in the end effector of the device extending beyond the support unit (in order for it to continue to be able to accomplish its goal of reaching target tissue).  Additionally, such modification would have been an ergonomic improvement for the surgeon in that less weight must be held in place by the surgeon’s strength during the operation.  

Regarding claims 22, 23, 32, 33, 38 and 39, in some situations (depending on size of the treatment area, for instance) the new pose is capable of permitting treatment of the entire volume, or an iteration of poses to treat the entire volume. 
Regarding claim 24, Bozung teaches emitters at elements 114 and 116 (mounted to the base, and the treatment site; e.g. LED arrays). It is well known in the art that sensors and emitters can both function as surgical tracking structures – for instance use of gyroscopic motion sensors. It would have been obvious to one with ordinary skill in the art at the time of the invention to form one of 114 and 116 as a sensor which communicates with the computer 120, rather than as a functionally equivalent emitter. 
Regarding claim 25, the combination of Bozung and Apkarian suggests the limitations of claim 21, but Bozung does not additionally teach an arm which supports the base and is capable of coupling to an operating table. Apkarian demonstrates an arm support 616 for the tool coupled to the base 600 as at fig. 5. There is no particular reason the arm base 614 cannot be coupled to an operating table. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to provide Bozung with an articulated arm which was capable of being coupled to an operating table attached to the base of the tool. One would have done so in order to further relieve the surgeon of having to hold and support the instrument during an operation. 

Claim 26 is considered essentially duplicative of claim 21, and will be rejected with the same art, for essentially the same reasons. The only difference is in the function of the control unit. Bozung’s control unit 120 is capable of determining a new pose of the base 500 when the planned volume cannot be treated by the actuation unit moving the tool without moving the base [0294].
Claims 27 and 28 are considered duplicative of claims 22 and 23 and are rejected for the same reasons. 
Regarding claims 29 and 30, the support unit is configured to contact an area of the patient’s body adjacent to the part being treated (as seen in Apkarian fig. 1). There is no reason the support unit could not be contacted to skin. 
Regarding claims 34-36, the support unit 160 includes a damping element 161 capable of absorbing reaction forces exerted by the treated part onto the instrument. Characteristics of the damping element are considered adjustable, such as by providing a different spring 161 with a different spring constant. The support unit is capable of pressing against an area of the patient’s body adjacent the part to be treated. 
Regarding claim 40, Bozung teaches the system including a user interface 1402 configured to indicate feedback information to a user [0154], wherein the feedback information provided by the user interface comprises an indication of whether treatment of the planned volume is achievable without changing the pose of the base and/or of the support unit with respect to the part to be treated and, if not, an indication of a possible repositioning of the base and/or support unit determined by the control unit. ([0317], [0323], [0325], [0423], [0426], etc.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799